Case 1:20-cv-00590-AJT-TCB Document 1 Filed 05/26/20 Page 1 of 11 PageID# 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                              ALEXANDRIA DIVISION

 LARRY G. PHILPOT,                                   §
                                                     §
        Plaintiff                                    §
                                                     §
 V.                                                  §         Civil Action No.
                                                     §
 INDEPENDENT JOURNAL REVIEW,                         §
                                                     §
        Defendant.                                   §



              PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND


       Plaintiff Larry G. Philpot (“Philpot” or “Plaintiff”) files this Original Complaint and Jury

Demand against Defendant Independent Journal Review (“IJR” or “Defendant”) on personal

knowledge as to all facts regarding himself and on information and belief as to all other matters,

as follows:

                                                I.

                               PRELIMINARY STATEMENT

       A professional photographer’s ability to envision, and then immediately capture the entire

scene—including non-visual senses such as emotions—is what differentiates their photographs

from an amateur’s photographs. These works extend well beyond the four corners of the

photograph to evoke sentiments within the viewer so that the viewer is forever a part of the moment

captured in time. For concert photographers, the odds are almost always against them—the

musicians are constantly moving, the lighting is usually dark and typically changing, and it is

practically impossible to secure a good vantage point. But every now and then, a photographer




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              PAGE 1
Case 1:20-cv-00590-AJT-TCB Document 1 Filed 05/26/20 Page 2 of 11 PageID# 2




captures a great shot, the kind of iconic shot that makes the viewer forever a part of that very

moment in time.

       Larry Philpot, an experienced freelance photographer, has honed the art of capturing these

rare moments in time. Philpot created a photograph of Ted Nugent during a concert. This

photograph is the type of awe-inspiring work that launches a successful photography career.

Recognizing this, Philpot offered the photograph under a Creative Commons license, permitting

members of the public to use the photograph provided that it is properly attributed to Philpot. In

doing so, Philpot carefully marketed his sought-after product while still protecting the quality and

his rights in his work.

       Defendant IJR copied and posted Philpot’s photograph of Ted Nugent onto its website as

its own, thereby infringing on Philpot’s copyrighted work.         In freelance photography, the

reputation and licensing revenue guarded by copyright law are a photographer’s sole means to

support their career. IJR stole both of those from Philpot. Larry Philpot brings this action to

protect not just his rights under copyright law, but also his photography business.

                                                II.

                                            PARTIES

A. Plaintiff

       1.      Plaintiff Larry G. Philpot is a citizen and resident of the State of Indiana. Philpot

is a renowned freelance professional photographer who specializes in photographing concerts and

musical performances across the United States.

B. Defendant

       2.      Defendant Independent Journal Review is a Virginia corporation with its principal

place of business in Virginia and resides in Alexandria. IJR may be served via its registered agent,




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                               PAGE 2
Case 1:20-cv-00590-AJT-TCB Document 1 Filed 05/26/20 Page 3 of 11 PageID# 3




Registered Agents Inc., at 4445 Corporation Lane, Suite 264, Virginia Beach, Virginia 23462-

3262.

                                                 III.

                                  JURISDICTION AND VENUE

        3.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because this civil action presents a federal question as Plaintiff presents a civil claim arising

under the Constitution, laws, or treaties of the United States.

        4.     This Court also has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1338(a) because this civil action arises under an Act of Congress relating to copyrights, namely

the Copyright Act of the United States, 17 U.S.C. § 101, et seq.

        5.     This Court has personal jurisdiction over Defendant Independent Journal Review

because it conducts business and resides in the State of Virginia.

        6.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and 1400(a)

because Defendant Independent Journal Review resides and may be found in this District.

                                                 IV.

                                   FACTUAL BACKGROUND

A. The Highly Competitive World of Freelance Concert Photography

        7.     To say that concert photography is a tough business is a severe understatement. It

requires artistic skills, business skills, and interpersonal skills. Before having the opportunity to

even take a photo, concert photographers must invest in expensive equipment and negotiate to

obtain access to the concert stage. At the concert, they must battle all the variables that arise from

an uncontrolled setting—a rowdy crowd, horrible lighting that is always changing, and musicians

constantly moving. Not to mention, it is really loud. As a result, despite all of their efforts and




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                   PAGE 3
Case 1:20-cv-00590-AJT-TCB Document 1 Filed 05/26/20 Page 4 of 11 PageID# 4




hard work, concert photographers often take photographs that are entirely unusable, where the rock

stars appear as blurs and washy blobs.

       8.      Financially, concert photography can be a high-risk business venture. Freelance

concert photographers earn money when they license or sell their work product and from

photography engagements. If the photographs are unusable, which is often the case, or simply

aren’t good, then the photographers do not receive any type of payment and are unable to expand

their portfolio—which is necessary to obtain additional business.

       9.      And, in today’s technological age where anyone with a smart phone can take

pictures at concerts, concert photography is becoming significantly more competitive, making it

even more imperative to capture the perfect shot. Because that is all that there is demand for—a

few once-in-a-lifetime shots for each star. It doesn’t matter if a concert photographer takes 100

good shots of a star at a concert—an article about Ted Nugent, for example, only needs one picture

of Ted Nugent—the best one.

       10.     In such a cutthroat environment, it is essential that concert photographers receive

the compensation and credit to which they are entitled, but also need to advance their business.

       11.     Each and every instance where a photographer does not receive proper attribution,

or his work is misattributed, decreases the value of that photograph and the overall value of the

photographer’s portfolio.

B. Larry Philpot: A Professional Concert Photographer

       12.     Larry Philpot is a renowned freelance photographer who specializes in taking

photographs of musicians at concerts and other performances. Philpot has distinguished himself

from amateur photographers by creating a highly coveted portfolio that demands legal protection

to preserve its standard.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              PAGE 4
Case 1:20-cv-00590-AJT-TCB Document 1 Filed 05/26/20 Page 5 of 11 PageID# 5




       13.     He has spent years perfecting his craft, and his photography business includes

licensing his works and photography engagements.

       14.     Philpot is known for the unparalleled quality of his work. He employs photography

techniques that involve precise angles, timing, assessment of light, and other creative approaches

that he has worked tirelessly to develop. At a concert, Philpot has the uncanny ability of

connecting with the artist from the crowd. In addition, to ensure the highest quality photographs,

Philpot uses state of the art equipment. He has invested tens of thousands of dollars in equipment.

       15.     He has established a strong reputation for himself and his work, and due to his

professional reputation, he often obtains privileged access to take photographs of musical

performers at concerts. Indeed, there are over one hundred instances where Philpot has received

press credentials.

       16.     There is an extensive market and a demand for Philpot’s photos that includes, but

is not limited to, the musicians themselves, the musicians’ fans, record labels, talent agencies,

editorial organizations, media entities, radio stations, website operators, and concert and event

planners. Philpot has been very successful in this market.

       17.     Philpot understands that part of being a professional photographer is to market your

works to gain widespread exposure, and that the high use of his photographs has required licensing

agreements and copyright protections.

       18.     Philpot has entered into license agreements with Tom Petty and the Heartbreakers

for his photographs.

       19.     Philpot has also licensed his work to various musicians in exchange for attribution

including, but not limited to, the musicians Kid Rock and Paul Stanley of KISS.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              PAGE 5
Case 1:20-cv-00590-AJT-TCB Document 1 Filed 05/26/20 Page 6 of 11 PageID# 6




       20.      Further, Philpot has previously licensed several of his photographs through a stock

photography agency called “Corbis” and its affiliate “Splash.”         Philpot received monetary

compensation through Corbis and Splash for licenses for photographs he took of Prince, Madonna,

Fleetwood Mac, and the 2015 Indianapolis 500 Race and Winner.

       21.      Philpot has also been engaged as a photographer by Hoosier Park LLC d/b/a

Hoosier Park Racing & Casino to photograph “meet and greets” between celebrities and fans.

       22.      Philpot’s portfolio and reputation as a premier photographer are critical to his

business. The more his photographs are viewed with proper attribution, the more access he can

obtain to take celebrity photographs, and the more he can command in licensing fees.

C. Philpot Creates the Ted Nugent Photograph

       23.      On July 31, 2013, Philpot created a photograph of Ted Nugent in Indianapolis,

Indiana (the “Ted Nugent Photo”). A true and correct copy of the Ted Nugent Photo is attached

as Exhibit A.

       24.      The Ted Nugent Photo is an original work that Philpot registered with the United

States Copyright Office as part of a collection of photographs on August 15, 2013. The Ted

Nugent Photo is registered with the United States Copyright Office under Certificate Number VAu

1-164-624. A copy of the copyright registration certificate for the Ted Nugent Photo is attached

as Exhibit B.

       25.      As the owner of the copyright in the Ted Nugent Photo, Philpot has the exclusive

rights to (1) reproduce the Ted Nugent Photo in copies, (2) prepare derivative works based on the

Ted Nugent Photo, (3) distribute copies of the Ted Nugent Photo to the public by sale or other

transfer of ownership, or by rental, lease, or lending, and (4) display the Ted Nugent Photo

publicly.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              PAGE 6
Case 1:20-cv-00590-AJT-TCB Document 1 Filed 05/26/20 Page 7 of 11 PageID# 7




        26.     Philpot first displayed the Ted Nugent Photo on September 12, 2013 on the

Wikimedia        website.           The      original     photo     can      be      found       at

https://commons.wikimedia.org/wiki/File:Ted_Nugent_2013.jpg. A copy of this webpage as it

existed on September 28, 2018 with the Ted Nugent Photo is attached as Exhibit C.

D. The Creative Commons License

        27.     A Creative Commons license is a simple, standardized copyright license that

anyone can use to license their work. The copyright holder designates their work as governed by

a Creative Commons license, and anyone may use the work provided they adhere to the terms of

the license.

        28.     In an effort to market his freelance photography practice, Philpot offered the Ted

Nugent Photo through Wikimedia for distribution, public display, and public digital performance

under a Creative Commons Attribution-ShareAlike 3.0 Unported Generic license (abbreviated as

“CC BY-SA 3.0”). A copy of the CC BY-SA 3.0 license is attached as Exhibit D.

        29.     This license allows anyone to use the work, provided that they, among other

requirements:

                   a. Include a copy of the Uniform Resource Identifier for the CC BY-SA 3.0;

                   b. Provide attribution to the author of the work; and

                   c. Provide the Uniform Resource Identifier that the licensor specifies to be

                       included with the work.

E. Restrictions on the Ted Nugent Photo

        30.     Larry Philpot provided the following description on the Wikimedia website for the

Ted Nugent Photo, “English: Ted Nugent performs in Indianapolis at the Murat, July 31, 2013.”

Philpot also provided the following attribution requirement: “Attribution: Photo Credit: Larry

Philpot of www.soundstagephotography.com.”


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                               PAGE 7
Case 1:20-cv-00590-AJT-TCB Document 1 Filed 05/26/20 Page 8 of 11 PageID# 8




F. IJR Infringes Philpot’s Copyright in the Ted Nugent Photo.

        31.     IJR infringed Philpot’s copyright in the Ted Nugent Photo by publishing, copying,

and    displaying       the   Ted    Nugent    Photo    on    the    https://ijr.org/   website   at

http://ijr.com/2016/03/572494-dads-conservative/. A copy of these webpages as they appeared

with the Ted Nugent Photo is attached as Exhibit E.

        32.     IJR did not provide attribution to Philpot when it published the Ted Nugent Photo.

        33.     IJR did not list or link to Philpot’s website, soundstagephotography.com when it

published the Ted Nugent Photo.

        34.     Philpot discovered these infringements on May 29, 2017.

G. The Damage Done

        35.     Defendant IJR passed off Philpot’s Ted Nugent Photo as its own, ignoring Philpot’s

primary requirement under the Creative Commons license to allow Defendant IJR to use his

copyrighted work—the credit. Philpot has been deprived of the credit for taking the exceptional

Ted Nugent Photo.

                                                V.

                                              CLAIMS

A. Count One: Copyright Infringement

        36.     Plaintiff realleges and incorporates the allegations set forth in the preceding

paragraphs as if set forth in full herein.

        37.     Defendant IJR operated and operates the https://ijr.org/ website.

        38.     Defendant IJR published, copied, and displayed the Ted Nugent Photo at

http://ijr.com/2016/03/572494-dads-conservative/.

        39.     Defendant’s acts are and were performed without the permission, license, or

consent of Plaintiff.


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                               PAGE 8
Case 1:20-cv-00590-AJT-TCB Document 1 Filed 05/26/20 Page 9 of 11 PageID# 9




       40.     Defendant acted with willful disregard of the laws protecting Plaintiff’s copyrights.

       41.     Defendant infringed Plaintiff’s copyrights in the Ted Nugent Photo in violation of

17 U.S.C. § 501.

       42.     Plaintiff has sustained and will continue to sustain substantial damage in an amount

not yet fully ascertainable, including but not limited to damage to his business reputation and

goodwill.

       43.     Plaintiff is informed and believes and thereon alleges that the Defendant has

obtained profits recoverable under 17 U.S.C. § 504. Plaintiff will require an accounting from the

Defendant of all monies generated from the Ted Nugent Photo.

       44.     In the alternative and at his election, Plaintiff is entitled to seek maximum statutory

damages for each work willfully infringed by Defendant in an amount of $150,000 per work

infringed. In the event that the trier of fact does not find that Defendant willfully infringed

Plaintiff’s copyrights, Plaintiff is entitled to seek maximum statutory damages for each work

infringed by Defendant in an amount of $30,000 per work infringed.

       45.     Plaintiff has suffered and continues to suffer irreparable harm and damage as a

result of the above-described acts. Accordingly, Plaintiff seeks permanent injunctive relief

pursuant to 17 U.S.C. § 502, as well as seizure of the Ted Nugent Photo.

       46.     Plaintiff is entitled to recover from the Defendant his attorney’s fees and costs of

suit, pursuant to 17 U.S.C. § 505.

                                               VI.

                                        JURY DEMAND

       Plaintiff hereby demands a trial by jury on all issues so triable.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                 PAGE 9
Case 1:20-cv-00590-AJT-TCB Document 1 Filed 05/26/20 Page 10 of 11 PageID# 10




                                                 VII.

                                       RELIEF REQUESTED

         WHEREFORE, Plaintiff demands that judgment be entered against Defendant as follows:

         1. Pursuant to 17 U.S.C. § 502, that Defendant, its agents, servants, employees,

representatives, successors and assigns, and all persons, firms, corporations, or other entities in

active concert or participation with Defendant, be permanently enjoined from directly or indirectly

infringing the Plaintiff’s copyrights in any manner, including generally, but not limited to

reproducing, distributing, displaying, performing or making derivatives of any of the Ted Nugent

Photo;

         2. Pursuant to 17 U.S.C. § 504, that Defendant be required to pay actual damages and

disgorgement of all profits derived by Defendant from its acts of copyright infringement;

         3. That Defendant be required to perform a complete and full accounting of all profits

generated by Defendant from the Ted Nugent Photo;

         4. Pursuant to 17 U.S.C. § 504, that upon Plaintiff’s election, Defendant be required to

pay statutory damages up to $150,000 for each work infringed for its acts of copyright

infringement, and in the event the factfinder determines that Defendant’s infringement was not

willful, that Defendant be required to pay statutory damages up to $30,000 for each work infringed

for its acts of copyright infringement;

         5. Pursuant to 17 U.S.C. § 505, Defendant be required to pay Plaintiff the costs of this

action, prejudgment interest, and reasonable attorney’s fees; and

         6. Plaintiff be granted all other and further relief to which he is entitled.

         Dated: May 27, 2020




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              PAGE 10
Case 1:20-cv-00590-AJT-TCB Document 1 Filed 05/26/20 Page 11 of 11 PageID# 11




                                                 Respectfully submitted,

                                                 MICHIEHAMLETT PLLC

                                                 /s/ E. Kyle McNew
                                                 E. Kyle McNew, Esq.
                                                 Virginia State Bar No. 73210
                                                 Lisa S. Brook, Esq.
                                                 Virginia State Bar No. 35661
                                                 MichieHamlett PLLC
                                                 310 4th Street NE
                                                 Charlottesville, Virginia 22902
                                                 Tel: (434) 951-7231
                                                 Fax: (434) 951-7251
                                                 Email: lbrook@michiehamlett.com
                                                 Email: kmcnew@michiehamlett.com

                                                 ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                             PAGE 11
